The plaintiff, a citizen and taxpayer of the town of Salisbury, applied for and obtained, on 15 April, 1872, an order from his Honor, Judge CLOUD, enjoining and restraining the defendants from selling the Town Hall, which it is alleged the defendants proposed to do.
Upon the coming in of the answer of the defendants, and the argument of counsel, his Honor dissolved the injunction. From this order, the plaintiff appealed. *Page 207 
The plaintiff asks to restrain the Commissioners of Salisbury from selling their Town Hall, upon the ground,   (292) that by so doing they would inflict irreparable injury on the town.
The defendants allege, that the town is in debt, and that a much smaller and less expensive Hall will answer all necessary purposes.
Whatever may be the merits of the controversy, it is evident that the charter of the Town, ratified on 27 Jan., 1859, confers upon the Commissioners full power to acquire, regulate and dispose of a Town Hall, public squares, etc., in such manner as to them may seem best for the interest of the Town. In other words, they have a large discretion in such matters, which is not subject to be controlled by the Courts.
His Honor was correct in dissolving the injunction.
PER CURIAM.                                                 Affirmed.